Citation Nr: 0912169	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the 
period prior to January 12, 2004.

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD for the period since January 12, 2004.

3.  Entitlement to an effective date earlier than January 12, 
2004 for the grant of 50 percent disability evaluation for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from May 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 Decision Review Officer (DRO) 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio.  Thereafter, the Veteran's 
claims folder was returned to his local RO in Wichita, 
Kansas.

Historically, a March 2000 Board decision granted service 
connection for PTSD.  A May 2000 rating decision implemented 
the Board's decision, and assigned a 10 percent evaluation 
for PTSD, effective from May 16, 1997.  Notice of the RO 
decision was issued on June 26, 2000.  The Veteran submitted 
a statement, received on February 15, 2001, in which he 
disagreed with the initial 10 percent evaluation assigned by 
the RO.  A DRO decision, dated December 3, 2001, increased 
the evaluation of the Veteran's service-connected PTSD to 30 
percent, also effective May 16, 1997.  Notice of the December 
3, 2001 DRO decision was issued December 18, 2001.  A 
statement of the case was issued on December 11, 2001.  
However, the Veteran did not timely complete an appeal from 
the May 2000 rating decision.  As such, that determination is 
final.  38 U.S.C.A. § 7105 (West 2002).

In a statement received on October 24, 2002, the Veteran 
disagreed with the 30 percent evaluation assigned for PTSD.  
Such statement may be reasonably construed as an increased 
rating claim.  While the Veteran's statement received on 
October 24, 2002 was timely as a notice of disagreement with 
the December 3, 2001 DRO decision noted above, a timely 
substantive appeal was not received within 60 days of 
issuance of a statement of the case on February 10, 2004.  As 
such, the December 3, 2001 DRO decision is final.  38 
U.S.C.A. § 7105.  A January 2004 DRO decision confirmed and 
continued the Veteran's 30 percent evaluation for PTSD for 
the period prior to January 12, 2004 and granted a 50 percent 
evaluation from January 12, 2004.  As noted above, the RO 
issued a statement of the case in February 2004 that noted 
the Veteran's PTSD evaluation was increased to 50 percent.  
In a statement received in October 2004, the Veteran's 
representative noted that the Veteran disagreed with the 
January 2004 DRO decision regarding the effective date for a 
50 percent evaluation for PTSD, and contended that a 70 
percent evaluation for PTSD was warranted as of the original 
date of claim.  

In summary, the Board notes that a timely appeal was not 
perfected as to the December 3, 2001 DRO decision despite the 
receipt of a timely notice of disagreement on October 24, 
2002 and the issuance of a statement of the case in February 
2004, because a substantive appeal was not received within 60 
days of the February 2004 statement of the case.  38 C.F.R. 
§ 20.302(b) (2008).  Thus, the December 3, 2001 DRO decision 
is final.  Id.  As the December 2001 DRO decision is final, 
the Board notes that the October 24, 2002 document serves no 
purpose as a notice of disagreement, but serves as a claim 
for an increased rating.  

The Board notes that the statement received in October 2004 
constitutes a notice of disagreement with the effective date 
assigned by the January 2004 DRO decision as to the award of 
the 50 percent rating.  An appeal of the January 2004 DRO 
decision was perfected to the Board with the receipt of a 
substantive appeal in May 2005 following the issuance of a 
May 2005 statement of the case.  The increased rating claims 
can also be considered by the Board, as the RO's analysis of 
the earlier effective date claim contained in the May 2005 
statement of the case incorporated an adjudication of the 
increased rating claims.  

With respect to the rating period on appeal, the Board has 
determined the date of claim to be the date the Veteran's 
statement was received on October 24, 2002, per the above 
discussion.  Normally, as the Veteran's claim was received by 
VA in October 2002, the rating period on appeal would be from 
October 2001, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).  
However, in this case, the rating period on appeal can only 
go back to December 4, 2001 because of the finality of the 
December 3, 2001 DRO decision.  Nevertheless, in accordance 
with 38 C.F.R. §§ 4.1 and 4.2 (2008) and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

Most recently, this case was previously before the Board in 
October 2007, wherein it was remanded for additional 
development.  The case has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Throughout the rating period from December 4, 2001 
through January 12, 2004, the Veteran's PTSD is manifested by 
anxiety, depression, and nightmares, but did not cause 
occupational and social impairment with reduced reliability 
and productivity due to impaired speech, difficulty in 
understanding complex commands, memory impairment, impaired 
thought processes, or panic attacks.  There also were no 
objective clinical indications of suicidal or homicidal 
ideations or hallucinations or delusions.

2.  Throughout the rating period since January 12, 2004, the 
Veteran's service-connected PTSD has been manifested by 
complaints of intrusive thoughts, nightmares, and difficulty 
concentrating, with objective demonstration of irritability 
and circumstantial speech; there was no evidence of 
ritualistic behavior, impaired memory, suicidal or homicidal 
ideations or hallucinations or delusions.  The Veteran's PTSD 
is productive of no more than occupational and social 
impairment with reduced reliability and productivity.

3.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of PTSD comparable to a 
50 percent rating at any time during the rating period from 
December 4, 2001 until the Veteran's VA mental disorders 
examination on January 12, 2004.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD, for the period prior to January 12, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD, for the period from January 12, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2008).

3.  The criteria are not met for an effective date earlier 
than January 12, 2004, for the grant of entitlement to a 50 
percent disability rating for service-connected PTSD.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.158, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
October 2004, January 2005, and October 2007 from the agency 
of original jurisdiction (AOJ) to the appellant.  These 
letters informed the appellant of what evidence was required 
to substantiate his claims for increased disability ratings 
and for an earlier effective date for an increased disability 
rating.  These letters also informed him of his and VA's 
respective duties for obtaining evidence.

In addition, the October 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the case currently before the Board, the October 2004, 
January 2005, and October 2007 VCAA notice letters did not 
make specific reference to the relevant diagnostic codes and 
other applicable information.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant. It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores, 22 Vet. App. at 46.  In the present case, it has been 
demonstrated that the claimant had actual knowledge of what 
was needed to establish the claim.  Actual knowledge is 
established by statements on appeal by the claimant, and the 
claimant's representative (in particular a post-remand brief 
dated March 2009), that demonstrate an awareness of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to issuance of appropriate VCAA notice.  However, the case 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  As such, the Veteran has not been 
prejudiced by the timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Increased Disability Evaluations

Legal Criteria 

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).   See also 38 C.F.R. 
§ 3.400 (2008).

Analysis

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2008).  The Veteran's PTSD is 
evaluated as 30-percent disabling prior to January 12, 2004 
and 50 percent disabling thereafter.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

Prior to January 12, 2004

Upon reviewing the rating criteria in relation to the medical 
evidence of record, the Board finds that the Veteran's 
overall disability picture for the rating period prior to 
January 12, 2004 is consistent with the currently assigned 30 
percent rating, and that a higher evaluation is not 
warranted.  

The objective clinical evidence of record does not show that 
the Veteran had  difficulty understanding complex commands, 
impaired memory, impaired insight or judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  The Veteran's VA treatment notes do not show 
any mental health treatment during the period from December 
3, 2001 through January 12, 2004, but the Veteran's October 
2001 VA examination report indicates that he was correctly 
oriented (to time, person, place, situation, etc.) and 
cooperative, with good eye contact and adequate grooming.  In 
addition, there was no objective clinical evidence of 
delusions, suicidal or homicidal ideation, or hallucinations.  
There also was no persuasive evidence of obsessive-compulsive 
behavior, phobias, panic attacks, or poor impulse control.  
Nor was there any evidence of any psychomotor retardation, 
inappropriate behavior, or abnormal involuntary movement.  
Likewise, his speech was coherent and relevant and there was 
no evidence of an impaired thought process or psychoses.  The 
VA examination report also indicates that he was able to 
participate in all of his activities of daily living.  
Similarly, treatment notes from S. E. F., M.D. indicate that 
the Veteran had appropriate affect, well organized thought 
process, fair to moderate insight, and intact cognition and 
judgment.  Dr. F also noted that the Veteran declined 
medication for his symptoms.  (See treatment notes dated 
April 2002 and February 2003).

Additionally, the Veteran's Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-
connected PTSD was 50.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), GAF scores of 41 to 50 
are indicative of serious impairment in social or 
occupational functioning (suicidal ideation or social 
isolation).  The Board acknowledges that a GAF score is 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, 
an assigned GAF score must be considered in conjunction with 
the objective findings of record as a whole in determining 
the Veteran's disability status.  In this regard, the 
VA examiner's clinical findings are more probative in making 
this important determination, as these findings more 
accurately portray the relevant, objective symptoms of the 
Veteran's service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  
So there is no justification for increasing the rating for 
the Veteran's PTSD on the basis of his GAF score.  See 
38 C.F.R. § 4.7.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his PTSD during 
the period prior to January 12, 2004 had caused marked 
interference with his employment (beyond that contemplated by 
his 30 percent schedular rating) or that PTSD necessitated 
frequent periods of hospitalization such that application of 
the regular schedular rating standards is rendered 
impracticable.  As such, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
Veteran does not meet the criteria for a disability rating in 
excess of 30 percent for the period prior to January 12, 
2004.

Since January 12, 2004

Considering the evidence relating to the Veteran's service-
connected PTSD for the period since January 12, 2004, the 
Board finds that the Veteran's disability picture is most 
consistent with the 50 percent disability evaluation and that 
an increased disability evaluation is not warranted.  In this 
regard, the Board observes that the objective clinical 
evidence of record does not show that he experiences severe 
social or occupational impairment, or that he has obsessive 
rituals, illogical speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
or suicidal or homicidal ideation.  There is also no 
objective clinical evidence of delusions or hallucinations.  
Further, there is no evidence that he is unable to function 
independently in an appropriate and effective manner.  
Whenever evaluated, including at his January 2004 VA 
examination, he is at least adequately groomed, cooperative, 
and oriented with normal speech and comprehension skills, 
unimpaired memory, and an unimpaired thought process.  
Moreover, he is consistently alert, oriented, and 
cooperative, with good eye contact, normal motor activity, 
clear speech, and normal thought process.  (See, i.e., 
December 2005 and July 2008 VA treatment notes).  

Additionally, while the Board acknowledges that the Veteran 
had Global Assessment of Functioning (GAF) scores of 45 to 52 
during the rating period.  Such GAF scores have not been 
shown to be solely based on the service-connected disability 
at issue; the Board notes that the Veteran has a history of 
treatment for paranoid schizophrenia, for which he is not 
service-connected.  GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  A 
GAF score of 41 to 50 denotes serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  Id.  GAF scores of 51 to 60 are indicative of 
moderate symptoms such as a flat affect or occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (i.e., few friends, conflicts with peers).  See 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See, too, 38 C.F.R. § 4.130.  

A GAF score is highly probative, as it relates directly to 
the Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, the Board also points out that the clinical 
findings are nevertheless more probative in making this 
important determination, as these findings more accurately 
portray the relevant symptoms of only the Veteran's service-
connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  In this regard, 
the Board points out that treatment notes dated 2004 through 
2008 consistently indicate that the Veteran's symptoms were 
productive of no more than moderate impairment due to his 
PTSD.  So there is no justification for increasing the rating 
for the Veteran's PTSD on the basis of his GAF scores; 
overall, his GAF scores were commensurate with his current 
rating.  See 38 C.F.R. § 4.7.

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his PTSD, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In view of the foregoing, the preponderance of the evidence 
reveals that the Veteran does not meet the criteria for a 
rating in excess of 50 percent for PTSD for the period since 
January 12, 2004.   

Entitlement to an Earlier Effective Date

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2008).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2008).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement. Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman. 
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157.

Under 38 C.F.R. § 3.158(a) (2008), where evidence requested 
in connection with an original claim, a claim for increase or 
to reopen or for the purpose of determining continued 
entitlement, is not furnished within one year after the date 
of request, the claim will be considered abandoned. After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, pension, compensation, dependency and 
indemnity compensation, or monetary allowance under the 
provisions of 38 U.S.C. chapter 18, based on such evidence 
shall commence not earlier than the date of filing the new 
claim.

Analysis

As noted above, a timely appeal was not perfected as to the 
December 3, 2001 DRO decision despite the receipt of a timely 
notice of disagreement on October 24, 2002 and the issuance 
of a statement of the case in February 2004, because a 
substantive appeal was not received within 60 days of the 
February 2004 statement of the case.  38 C.F.R. § 20.302(b) 
(2008).  Thus, the December 3, 2001 DRO decision is final and 
the October 24, 2002 statement serves as a claim for an 
increased rating.  

Also, as noted above, in cases involving a claim for higher 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from that date; otherwise, the effective date is the date the 
claim is received.  38 C.F.R. § 3.400(o)(2) (2008).  As such, 
the earliest date that a 50 percent rating may be assigned 
for the Veteran's PTSD is December 4, 2001, the date after 
issuance of the DRO's final decision.

The Veteran and his representative assert that the Veteran's 
symptoms prior to January 12, 2004 are sufficient to sustain 
a 50 percent disability evaluation for his service-connected 
PTSD.  However, there has been no demonstration by competent 
clinical evidence of record that the rating criteria for a 
disability evaluation of 50 percent for the Veteran's 
service-connected PTSD were met at any time during the 
applicable rating period on appeal, from December 4, 2001 and 
prior to the Veteran's VA examination on January 12, 2004.  
For that period, the Veteran did not provide any objective 
evidence demonstrating that his PTSD was sufficiently severe 
as to warrant a 50 percent disability rating.  As previously 
noted, the Board points out that the Veteran has not provided 
any mental status evaluations for that period which 
demonstrated that his PTSD had worsened.  To the contrary, 
private treatment records from S. E. F., M.D., dated April 
2002 and February 2003, indicate that the Veteran's affect 
was appropriate, with a well organized thought process and 
intact insight, judgment and cognition; there was no evidence 
of suicidal or homicidal ideation and the Veteran declined 
medication for his symptoms.

The first objective evidence that the Veteran's PTSD 
warranted a 50 percent disability evaluation was at his 
January 12, 2004 VA examination.  According to that report, 
the Veteran complained of intrusive thoughts, nightmares, 
anxiety, social isolation, and irritability.  On examination, 
the Veteran had circumstantial speech and irritability, but 
he did not have suicidal or homicidal ideation, impaired 
thought process, impaired impulse control, panic attacks, or 
obsessive and ritualistic behavior.  He was alert, oriented, 
and cooperative, with normal rate and flow of speech, 
unimpaired memory, and no evidence of depression.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

Although the Veteran was found to have symptoms sufficient 
for a 50 percent disability rating upon evaluation in January 
2004, there is no objective evidence demonstrating that the 
manifestations of the Veteran's PTSD were severe enough to 
warrant a 50 percent disability evaluation during the 
applicable rating period on appeal prior to that date.  As 
such, the effective date for the grant of the 50 percent 
rating for his service-connected PTSD is already earlier than 
the first date in which it was factually ascertainable that 
his symptomatology had worsened.  See 38 C.F.R. § 3.400(b), 
(o).  See, too, Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) 
(the date of entitlement to award of benefits, i.e., service 
connection, does not necessarily coincide with the date 
entitled to a certain rating).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim, meaning the benefit-
of-the-doubt rule is inapplicable.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for PTSD, at any time from December 4, 2001 through 
January 11, 2004, is denied.

Entitlement to a disability evaluation in excess of 50 
percent for PTSD, from January 12, 2004, is denied.

Entitlement to an effective date earlier than January 12, 
2004, for the grant of a 50 percent disability rating for 
PTSD, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


